Citation Nr: 0918542	
Decision Date: 05/18/09    Archive Date: 05/26/09

DOCKET NO.  07-01 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability. 

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to a total rating for compensation on the 
basis of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to May 1967.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an August 2006 rating 
decision, by the Waco, Texas, Regional Office (RO), which 
denied the Veteran's claims of entitlement to service 
connection for bilateral hearing loss disability, service 
connection for tinnitus, and entitlement to a TDIU.  He 
perfected a timely appeal to that decision.  The Veteran 
testified at a hearing before a Decision Review Officer (DRO) 
in April 2007.  A transcript of that hearing has been 
associated with the claims folder.  

In March 2009, the Veteran submitted additional evidence 
directly to the Board, waiving initial consideration of the 
evidence by the RO.  The Veteran's waiver and additional 
evidence are of record.  The Board accepts this evidence for 
inclusion in the record.  See 38 C.F.R. § 20.1304 (2008).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a) (2) (West 2002).  


FINDINGS OF FACT

1.  Bilateral hearing loss disability is attributable to 
service.  

2.  Tinnitus is attributable to noise exposure in service.  

3.  The Veteran's service-connected post-traumatic stress 
disorder (PTSD), hearing loss disability and tinnitus are of 
such severity as to preclude all forms of substantially 
gainful employment.  


CONCLUSIONS OF LAW

1.  Hearing loss disability was incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2008).  

2.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2008).  

3.  The criteria for entitlement to a TDIU have been met.  38 
U.S.C.A. §§ 1155, 5103A, 5103, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 3.340, 3.341, 4.15, 4.16, 
4.19 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA.

All relevant facts regarding the issues decided below have 
been properly developed and no further assistance to the 
Veteran is required in order to comply with the duty to 
notify and assist.  A thorough review of the claims file 
reveals that the development conducted by VA in this case 
fully meets the requirements of 38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  In any event, based on the completely 
favorable decision discussed below, the Board finds that any 
failure in VA's duty to notify and assist the Veteran 
regarding his claims is harmless.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  


II.  Factual background.

The Veteran served on active duty from July 1964 to May 1967; 
his military occupational specialty was as a machinist mate.  
On the occasion of an audiological evaluation, performed at 
enlistment in June 1964, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-10
-10
-10
-10
LEFT
0
-5
-10
-10
-5

On the occasion of a separation examination in May 1967, the 
ears were reported to be normal.  Hearing was found to be 
15/15 for whispered and spoken voice in the right and left 
ear.  The service treatment records are negative for any 
complaints or findings of tinnitus.  

The Veteran's claims for service connection for hearing loss 
and tinnitus were received in July and October 2005, 
respectively.  Submitted in support of the Veteran's claim 
were VA progress notes dated June 2004 to October 2005.  On 
June 27, 2005, the Veteran was referred for hearing 
evaluation by his primary care physician.  He reported 
gradually worsening hearing loss for both ears.  He also 
reported tinnitus, which was described as bilateral, constant 
ringing from mild to severe, roaring since 1965.  He did not 
report familial history of hearing loss or dizziness.  The 
Veteran reported a history of military noise exposure to 
artillery, engines, power tools and gunfire on a destroyer in 
the Navy from 1964-1967.  He also reported occupational noise 
exposure to truck driving as his vocation, as well as from 
hunting.  The examiner noted that pure tone testing revealed 
a mild to moderately severe sensorineural hearing loss in the 
right ear and a mild to profound sensorineural hearing loss 
in the left ear.  

In a statement in support of claim (VA Form 21-4138), dated 
in December 2005, the Veteran indicated that listening to the 
5 inch 54's going off in battle and war games without ear 
protection will affect anyone's hearing.  The Veteran also 
reported that the motor hitting the ship is a very loud 
noise.  

The Veteran's application for TDIU benefits (VA Form 21-8940) 
was received in February 2006.  The Veteran indicated that he 
has a general education development (GED) equivalency of a 
high school diploma.  He has had occupational experience as a 
truck driver; he reported that he became too disabled to work 
in 2003.  The Veteran indicated that all he knew was truck 
driving, but his nerves couldn't handle that work anymore.  
The Veteran stated that his hands also became numb while 
driving and he had difficulty hearing well enough to continue 
driving.  Submitted in support of the Veteran's claim was (VA 
Form 21-4192) from Dart Transportation, dated in April 2006, 
noting that the Veteran was self employed during the period 
from June 2004 through September 2004.  It was reported that 
the Veteran not currently employed due to type II diabetes.  

The Veteran was afforded an Audiological evaluation in March 
2006.  At that time, the examiner noted that a hearing 
evaluation performed at entrance in June 1964 revealed normal 
hearing for both ears; he also noted that a whisper test was 
the only test performed at the discharge physical in May 
1967.  The examiner explained that a whisper test can easily 
miss a high frequency hearing loss.  The Veteran reported 
having hearing loss in both ears with an unknown date of 
onset; he also reported a constant, bilateral roaring 
tinnitus since 1965.  The Veteran indicated that he worked 
around steam turbine engines and artillery when in the 
military from 1964 to 1967 without haring protection.  He 
then worked as a truck driver for thirty four years without 
hearing protection.  The Veteran also reported hunting only 
once a year for approximately 5 years without hearing 
protection.  

On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
35
55
60
LEFT
40
40
40
85
95

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and of 100 in the left ear.  The 
examiner stated that the Veteran had a normal to moderately 
severe sensorineural loss for the right ear and a mild to 
profound sensorineural loss for the left ear.  The examiner 
noted that a review of the Veteran's claims file only 
revealed a whisper test was performed at discharge, which can 
easily miss a high frequency hearing loss.  The examiner also 
noted that the Veteran had significant noise exposure in the 
military, but also had noise exposure as a truck driver as a 
civilian and he had minimal recreational noise exposure.  He 
stated that it was impossible to determine without 
speculation whether the Veteran's hearing loss and tinnitus 
are due to military noise exposure.  

The Veteran underwent a general physical examination in July 
2006.  At that time, the Veteran indicated that he has been a 
truck driver ever since his discharge from service.  The 
Veteran indicated that he retired in 2003; however, due to 
financial demands, he tried to return to work in 2004 but was 
unable to continue working as a result of numbness in both 
hands.  The Veteran indicated that he had a preoccupation 
with death, he was depressed, and he had recently begun 
insulin treatments.  Following a physical examination, the 
Veteran was diagnosed with diabetes mellitus, insulin-
dependent with mild diabetic nephropathy and neuropathy, 
hypertension without congestive heart failure or ischemic 
heart disease, and fracture of the right ankle.  The examiner 
stated that the Veteran is considered to be unemployable by 
virtue of the fact that he is insulin-dependent and, 
therefore, cannot perform the duties of his current 
employment as a truck driver while on insulin.  The examiner 
further stated that the Veteran may be able to perform other 
sedentary jobs that require only sitting as prolonged 
standing at the present time would aggravate his right ankle 
fracture.  

The Veteran was also afforded a psychiatric examination in 
July 2006.  The Veteran indicated that his PTSD symptoms have 
not increased since his last examination; however, he stated 
that he feels that he is less able to cope with depressive 
symptoms regarding his physical problems due to his PTSD.  
Following a mental status examination, the pertinent 
diagnosis was PTSD, chronic, moderate; the Veteran was 
assigned a global assessment of functioning (GAF) score of 
45.  The examiner stated that the Veteran's PTSD symptoms 
likely leave him with fewer cognitive resources to cope with 
an increase in his physical problems.  The examiner stated 
that the Veteran was limited in his occupational functioning 
and social relationships by feelings of being overwhelmed, 
short memory problems and depressive symptoms; he stated that 
it is likely that those existing problems were exacerbated by 
his physical problems.  

At his personal hearing in April 2007, the Veteran testified 
that he started noticing hearing loss in service around 1965.  
The Veteran related that he was a machinist's mate; as a 
result, he was exposed to a lot of noises throughout the day.  
The Veteran noted that he spent a significant amount of time 
in the engine room or around it, without any hearing 
protection.  The Veteran indicated that he began experiencing 
buzzing in his ears around the same time as the hearing loss 
in 1965; he reported being exposed to loud explosions from 
the 5 inch 54's.  The Veteran maintained that his PTSD keeps 
him from maintaining gainful employment.  The Veteran stated 
that while he can't drive when he's taking insulin, that is 
not the reason he was awarded social security benefits; 
rather, he was granted disability benefits as a result of his 
PTSD.  

Received in October 2007 were medical records from the Social 
Security Administration (SSA).  Among these records is a SSA 
decision, dated in May 1989, which determined that the 
Veteran was entitled to social security disability benefits 
because he had not engaged in substantial gainful employment 
since March 30, 1988; it was determined that he became unable 
to work due to severe musculoskeletal impairments.  

Received in March 2009 was a statement from a VA staff 
psychiatrist, dated in November 2008, indicating that the 
Veteran is diagnosed with severe PTSD with depression and 
high anxiety resulting from his duties in Vietnam.  It was 
noted that his PTSD has been complicated by severe 
irritability, depression, severe problems with social and 
marital relationships, hypervigilance, isolation, road rage, 
sleep problems, nightmares, flashbacks, and an inability to 
work due to his inability to tolerate even simple stresses 
and ongoing irritability.  The psychiatrist noted that the 
Veteran has not been able to work due to symptoms for over 2 
years.  Despite medications and therapy, the Veteran 
continues to have severe problems with his illness and is not 
able to be employed.  The psychiatrist stated that it was his 
opinion that the Veteran is not employable due to his PTSD.  


III.  Legal analysis-Service connection.

Veterans are entitled to compensation from the DVA if they 
develop a disability "resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty."  38 U.S.C. §§ 1110 (wartime 
service), 1131 (peacetime service).  To establish a right to 
compensation for a present disability, a Veteran must show: 
"(1) the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service"-
the so-called "nexus" requirement.  Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 
557 F.3d 1362 (2009).  

In addition, the law provides that, where a Veteran served 
ninety days or more of active service and organic diseases of 
the nervous system become manifest to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  While the disease 
need not be diagnosed within the presumption period, it must 
be shown, by acceptable lay or medical evidence, that there 
were characteristic manifestations of the disease to the 
required degree during that time.  Id.   

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  If the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2008).  

The regulations provide that, in considering claims of 
Veterans who engaged in combat during campaigns or 
expeditions, satisfactory lay or other evidence of incurrence 
or aggravation in such combat of an injury or disease, if 
consistent with the circumstances, conditions or hardships of 
such service, will be accepted as sufficient proof of service 
connection, even when there is no record of incurrence or 
aggravation.  38 U.S.C.A. § 1154(b) (West 2002).  However, 
section 1154(b) does not create a statutory presumption that 
a combat Veteran's alleged disease or injury is service 
connected.  Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 
1996).  Rather, it aids the combat Veteran by relaxing the 
adjudicative evidentiary requirements for determining what 
happened in service.  Id.  

Lay assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d. 1372 (2007); see Buchanan v. Nicholson, 451 F. 3d 1331 
(Fed. Cir. 2006).  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
See 38 C.F.R. § 3.102.  

The threshold for normal hearing is from 0 to 20 decibels.  
Hensly v. Brown, 5 Vet. App. 155, 157 (1993).  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2008).  

In weighing the evidence of record, the Board concludes that 
service connection for bilateral hearing loss disability and 
tinnitus is warranted.  The evidence of record clearly 
demonstrates that the Veteran has bilateral hearing loss 
disability as defined by VA regulations and he has tinnitus.  
In addition, the Board notes that the Veteran's report of 
noise exposure in service is consistent with his service.  
Significantly, the records indicate that the Veteran was a 
machinist mate; as a result, he was exposed to a significant 
amount of noise throughout the day from steam turbine engine, 
regenerators, steam turbine generators, and pumps, etc.  The 
records also indicate that the Veteran served aboard the USS 
Berkeley, and the ship came under small arms fire while 
attempting to rescue two aviators.  Exposure to loud noises 
is consistent with the circumstances of his service.  See 38 
C.F.R. § 1154(a).  As such, the Board finds that the 
statements from the Veteran concerning in service noise 
exposure are credible when viewed in conjunction with the 
available evidence.  

The Board finds the Veteran both competent and credible when 
it comes to the evidence about his exposure to noise during 
service.  A layman is competent to report that he was exposed 
to noise.  Since there is current bilateral hearing loss 
disability and tinnitus, and noise exposure during military 
service has been recognized, what is necessary in order to 
grant service connection is competent evidence linking the 
current hearing loss and tinnitus to service.  

In this regard, the Board notes that the March 2006 VA 
Audiological evaluation revealed a mild to moderately severe 
sensorineural loss for the right ear and a mild to profound 
sensorineural loss for the left ear; the examiner also stated 
that the Veteran reported having a constant bilateral roaring 
tinnitus since 1965.  Although the examiner found that the 
etiology of the Veteran's hearing loss and tinnitus cannot be 
definitively resolved without resort to mere speculation, the 
examiner clearly stated that the Veteran had significant 
noise exposure in the military but also as a truck driver as 
a civilian.  The statement VA examiner to the effect that he 
cannot reach an opinion does not constitute adequate negative 
evidence.  

Here, there is competent evidence of record supporting the 
Veteran's contentions that he was exposed to acoustic trauma 
as a result of his military occupational specialty.  And, 
while the March 2006 VA examiner stated that he could not 
provide an opinion regarding the etiology of the  Veteran's 
claimed hearing loss disability and tinnitus, the Board has 
not been presented with any negative opinion regarding the 
etiology of these disabilities.  In light of evidence showing 
current hearing loss disability and tinnitus, and acoustic 
trauma in service, the Board finds that the evidence 
supporting the claim is in equipoise with that against the 
claim.  Service connection therefore is reasonably in order 
for bilateral hearing loss and tinnitus.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


IV.  Legal analysis-TDIU.

VA regulations establish objective and subjective standards 
for an award of a TDIU.  When the  Veteran's schedular rating 
is less than total (for a single or combination of 
disabilities), a total rating may nonetheless be assigned 
where the  Veteran has a single service-connected disability 
that is rated as 60 percent disabling or more; or when there 
are two or more disabilities, at least one disability is 
rated at 40 percent or more, and any additional disabilities 
result in a combined rating of 70 percent or more, and the 
disabled person is unable to secure or follow a substantially 
gainful occupation.  See 38 C.F.R. § 4.16(a).  A total 
disability rating may also be assigned on an extra-schedular 
basis, under the procedures set forth in 38 C.F.R. § 4.16(b), 
for  Veterans who are unemployable by reason of service-
connected disabilities, but who fail to meet the percentage 
standards set forth in 38 C.F.R. § 4.16(a).  

In this case, the Veteran meets the percentage requirements 
set forth in 38 C.F.R. § 4.16(a) for consideration of a TDIU.   
He is service-connected for a single disability, PTSD, rated 
as 70 percent disabling.  As a result, the schedular 
requirements for the assignment of a TDIU are met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.16 (2008).  

In order to establish entitlement to TDIU benefits, there 
must be an impairment so severe that it is impossible for the 
average person to follow a substantially gainful occupation.  
38 C.F.R. § 3.340.  In reaching such a determination, the 
central inquiry is "whether the Veteran's service-connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  

The issue is whether the Veteran's service connected 
disabilities preclude him from engaging in substantially 
gainful employment (i.e., work which is more than marginal, 
that permits the individual to earn a "living wage").  Moore 
v. Derwinski, 1 Vet. App. 356 (1991).  For a Veteran to 
prevail on a claim for a total compensation rating based on 
individual unemployability, the record must reflect some 
factor, which takes this case outside the norm.  The sole 
fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment, but the ultimate question is 
whether the Veteran is capable of performing the physical and 
mental acts required by employment, not whether he can find 
employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  
In determining whether unemployability exists, consideration 
may be given to the Veteran's level of education, special 
training and previous work experience, but not to his age or 
to any impairment caused by nonservice-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  

Based on the evidence as summarized above, the Board finds 
that the record contains probative evidence that the Veteran 
is unable to obtain or maintain a substantially gainful 
occupation as a consequence of his service-connected PTSD, 
tinnitus and hearing loss disability.  In this regard, the 
Board notes that there are two medical opinions of record 
regarding the severity of the Veteran's PTSD.  Following a VA 
examination in July 2006, the examiner stated that the 
Veteran's PTSD symptoms likely leave him with fewer cognitive 
resources to cope with an increase in his physical problems, 
which included tinnitus and hearing loss.  However, in a 
November 2008 medical statement, a VA staff psychiatrist 
stated that the Veteran has not been able to work due to 
symptoms for over 2 years.  Despite medications and therapy, 
the Veteran continues to have severe problems with his 
illness and is not able to be employed.  The psychiatrist 
stated that it was his opinion that the Veteran is not 
employable due to his PTSD.  

The Board finds that the record sufficiently establishes that 
the Veteran's unemployability status is due to his PTSD.  
Consequently, the claim of entitlement to TDIU is granted.  
The Board is aware that the Veteran was awarded SSA 
disability benefits due to musculoskeletal disabilities 
rather than his PTSD; however, the evidence of record 
establishes that the Veteran is impaired by his physical as 
well as his psychiatric disabilities.  The examiner stated 
that the Veteran was limited in his occupational functioning 
and social relationships by feelings of being overwhelmed, 
short memory problems and depressive symptoms; he stated that 
it is likely that those existing problems were exacerbated by 
his physical problems.  In summary, given the repeated 
treatment for his PTSD, and the clinical findings which 
reflect symptoms that have generally remained the same in 
severity, and the treating psychiatrist's opinion that the  
Veteran was unemployable as a result of his PTSD, the Board 
concludes that the preponderance of the evidence supports the 
claim for a TDIU due to service-connected PTSD.  See 38 
U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for bilateral hearing loss disability is 
granted.  

Service connection for tinnitus is granted.  

A total rating for compensation on the basis of individual 
unemployability is granted, subject to the law and 
regulations governing the payment of monetary benefits.  

____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


